United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1054
                                     ___________

Dorsie Kee,                               *
                                          *
              Appellant,                  * Appeal from the United States
                                          * District Court for the
      v.                                  * Eastern District of Arkansas.
                                          *
City of Pine Bluff, Arkansas,             *     [UNPUBLISHED]
                                          *
              Appellee.                   *
                                     ___________

                           Submitted: May 3, 2001
                               Filed: May 30, 2001
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Dorsie Kee appeals from the district court’s1 adverse judgment entered after a
jury trial in this employment discrimination suit. We have carefully reviewed the
record and the parties’ submissions, and we conclude that Kee’s various contentions
fail, because (1) they raise matters for the first time on appeal, and no plain error
occurred; (2) they challenge matters committed to the district court’s sound discretion,
and no prejudicial abuse of discretion occurred; (3) they raise ineffective assistance of


      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
counsel, which is not a ground for reversal in a civil case; or (4) they raise matters that
are simply meritless, and do not warrant an extended discussion. Accordingly, we
affirm. See 8th Cir. R. 47B.

      We deny Kee’s motion for reconsideration of this court’s denial of appellate
counsel.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-